                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MELVIN JUSTICE,                                     Case No. 18-cv-05852-EMC
                                   8                    Plaintiff,
                                                                                             ORDER DIRECTING PLAINTIFF TO
                                   9             v.                                          FILE PROOF OF SERVICE OR TO
                                                                                             SHOW CAUSE
                                  10     CITY & COUNTY OF SAN FRANCISCO,
                                         et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pro se Plaintiff Melvin Justice, Jr. filed his complaint against Defendants the City &

                                  15   County of San Francisco, the San Francisco Police Department, and Chris Gomez on September

                                  16   24, 2018. Docket No. 1. Mr. Justice has yet to serve Defendants. He represents that he is

                                  17   attempting to engage counsel in this matter, and intends to serve Defendants upon retaining

                                  18   representation. Docket No. 12 at 6. However, the 90-day deadline for service has already passed.

                                  19   See Fed. R. Civ. P. 4(m) (“If a defendant is not served within 90 days after the complaint is filed,

                                  20   the court—on motion or on its own after notice to the plaintiff—must dismiss the action without

                                  21   prejudice against that defendant or order that service be made within a specified time.”).

                                  22          Notwithstanding Mr. Justice’s failure to timely serve Defendants, Rule 4(m) also provides

                                  23   that “if the plaintiff shows good cause for the failure, the court must extend the time for service for

                                  24   an appropriate period.” Id. Accordingly, it is hereby ORDERED that within thirty (30) days of

                                  25   the date of this Order, Mr. Justice shall either serve each Defendant with the summons and

                                  26   complaint in accordance with Rule 4 and provide the Court with proof of such service, or

                                  27   otherwise show cause why the complaint should not be dismissed without prejudice.

                                  28          The Court encourages Mr. Justice to consult with the Federal Pro Bono Project’s Legal
                                   1   Help Center in either the Oakland or San Francisco federal courthouses for assistance. Lawyers at

                                   2   the Legal Help Center can provide basic assistance to parties representing themselves but cannot

                                   3   provide legal representation. The San Francisco Legal Help Center office is located in Room 2796

                                   4   on the 15th floor at 450 Golden Gate Avenue, San Francisco, CA 94102. The Oakland office is

                                   5   located in Room 470-S on the 4th floor at 1301 Clay Street, Oakland, CA 94612. Appointments

                                   6   can be made by calling (415) 782-8982 or signing up in the appointment book located outside

                                   7   either office.

                                   8

                                   9           IT IS SO ORDERED.

                                  10

                                  11   Dated: March 5, 2019

                                  12
Northern District of California
 United States District Court




                                  13                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
